PER CURIAM.
The plaintiff was a passenger on defendant’s sleeping car. He gave his umbrella to the porter, who alone was in charge of the car, to take to his berth, and then went to bed. The next morning he could not find the umbrella. No explanation of its loss has been furnished by defendant. Apparently the plaintiff did not see the umbrella after giving it to the porter to be carried to his berth. The justice gave judgment for plaintiff for $5 damages and $2 costs. Under the undisputed evidence of plaintiff, we will not interfere with the conclusion of the court below, as the negligence of defendant is sufficiently shown. See William v. Webb, 27 Misc. Rep. 508, 511, 58 N. Y. Supp. 300 (Leventritt, J.) ; Carpenter v. R. R. Co., 124 N. Y. 53, 57, 26 N. E. 277, 11 L. R. A. 759,.21 Am. St. Rep. 644.
Judgment affirmed, with costs.